i          i       i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                Nos. 04-10-00208-CR & 04-10-00209-CR

                                           Juan Roberto PENA,
                                                Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                       From the 399th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2008CR1819 & 2009CR6171B
                         Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: May 5, 2010

DISMISSED

           The trial court’s certification in each of these appeals states that the case is a “plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant has

a right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record in each appeal and “can find no right of appeal for Appellant.” We construe this notice as an
                                                                      04-10-00208-CR & 04-10-00209-CR

indication that appellant will not seek to file an amended trial court certification showing that he has

the right of appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174,

177 (Tex. App.—San Antonio 2003, no pet.). In light of the record presented, we agree with

appellant’s counsel that Rule 25.2(d) requires this court to dismiss these appeals. Accordingly, these

appeals are dismissed.

                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-